MEMORANDUM **
Nikrouz Ghazibayat appeals pro se from the district court’s order denying his request to proceed in forma pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.1987). We affirm.
Ghazibayat’s proposed complaint seeks review of a state court judgment, which is barred by the Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003) (explaining that under the Rook-er-Feldman doctrine, federal district courts lack subject matter jurisdiction to hear a direct appeal from the final judgment of a state court). Accordingly, the district court did not abuse its discretion by denying Ghazibayat’s request to proceed in forma pauperis because it appears from the face of the proposed complaint that the action is frivolous or without merit. See Tripati, 821 F.2d at 1370; Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir.1998) (per curiam) (concluding that district court did not abuse its discretion by denying in forma pauperis application where plaintiff lacked standing, and complaint was barred by res judicata and judicial immunity).
Ghazibayat’s motion to expedite the case is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.